NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/02/2022.  In applicant’s amendments claims 3, 14, and 20 are cancelled, claims 1 and 11 were amended, and new claims 21-22 were added.  
Claims 1-2, 4-13, 16-19, and 21-22 currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 05/02/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Hodgkiss (Registration Number 54173) on 05/18/2022.
The application has been amended as follows:
Claim 1, line 17: amended “a portion” to ---the portion---.
Claim 9, line 2: amended: “a support surface” to ---the support surface---.
Claim 11, line 21: amended “a portion” to ---the portion---.
Claim 18, lines 2-3: amend “a support surface” to ---the support surface---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 11,  the closest prior art US 20120115692 A1 (Bussen) in view of US 10744363 B1 (Jaquish) fails to teach or render obvious the exercise platform in combination with all of the elements and structural and functional relationships as claimed and further including wherein said recessed edges and said straight edges are beveled. 
The prior art of record teaches all the edges as straight edges with none being recessed and further does not disclose the edges to be beveled and discloses all angles at right angles. It would not be obvious to one skilled in the art to modify the edges to be beveled edges without improper hindsight and modification of matter taught by Jaquish.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784